                                                                           Case 3:20-cv-04054-LB Document 22 Filed 05/10/21 Page 1 of 4



                                                                 1   HUNTON ANDREWS KURTH LLP
                                                                 2   Ann Marie Mortimer (State Bar No. 169077)
                                                                     amortimer@HuntonAK.com
                                                                 3   Jason J. Kim (State Bar No. 221476)
                                                                 4   kimj@HuntonAK.com
                                                                     Jeff R. R. Nelson (State Bar No. 301546)
                                                                 5   jnelson@HuntonAK.com
                                                                 6   550 South Hope Street, Suite 2000
                                                                     Los Angeles, California 90071-2627
                                                                 7   Telephone: (213) 532-2000
                                                                 8   Facsimile: (213) 532-2020

                                                                 9   Attorneys for Plaintiff
                                                                10   FACEBOOK, INC.
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                                                 UNITED STATES DISTRICT COURT
                                                                13
                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                14
                                                                                                    SAN FRANCISCO DIVISION
                                                                15
                                                                16   FACEBOOK, INC., a Delaware                    CASE NO.: 3:20-CV-04054-LB
                                                                17   corporation,
                                                                                                                   STIPULATION AND [PROPOSED]
                                                                18                  Plaintiff,                     ORDER REGARDING PERMANENT
                                                                19                                                 INJUNCTION AND DISMISSAL
                                                                           v.
                                                                20
                                                                21   MOHAMED ZAGHAR, D/B/A
                                                                22   MASSROOT8,
                                                                23                  Defendant.
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                                                                                   CASE NO. 3:20-CV-04054-LB
                                                                           Case 3:20-cv-04054-LB Document 22 Filed 05/10/21 Page 2 of 4



                                                                 1
                                                                           WHEREAS, Zaghar is a resident and citizen of Morocco, who operated and
                                                                 2
                                                                     controlled several websites, including fast-likers.com, fast-autolikers.com, and
                                                                 3
                                                                     massroot8.com;
                                                                 4
                                                                           WHEREAS, Zaghar operated an unlawful business using the website
                                                                 5
                                                                     massroot8.com, which was designed to illegally collect Facebook user data – namely,
                                                                 6
                                                                     email address, mobile phone number, gender and date of birth;
                                                                 7
                                                                           WHEREAS, Zaghar collected data from Facebook using self-compromised
                                                                 8
                                                                     Facebook accounts and a computer program that pretended to be an Android device
                                                                 9
                                                                     connected to the official Facebook mobile app – a data harvesting technique known as
                                                                10
                                                                     “mobile scraping;”
                                                                11
                                                                           WHEREAS, Zaghar’s conduct violated Facebook’s Terms of Service and state
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                     and federal law;
                                                                13
                                                                           WHEREAS, Facebook previously revoked Zaghar’s access to Facebook and
                                                                14
                                                                     sent a cease and desist letter to Zaghar in July 2018;
                                                                15
                                                                           WHEREAS, on June 18, 2020, Plaintiff Facebook, Inc. (“Facebook”) filed this
                                                                16
                                                                     action against Defendant Mohamed Zaghar, d/b/a Massroot8 (“Defendant”) seeking
                                                                17
                                                                     injunctive and monetary relief.
                                                                18
                                                                           WHEREAS, the parties have agreed to resolve this action, and part of that
                                                                19
                                                                     resolution includes the entry of this Stipulated Permanent Injunction.
                                                                20
                                                                           NOW, THEREFORE, the parties stipulate and agree as follows:
                                                                21
                                                                                          STIPULATED PERMANENT INJUNCTION
                                                                22
                                                                           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED by the parties, that:
                                                                23
                                                                           1.       Defendant shall notify all future employees and agents of the existence of
                                                                24
                                                                     this Injunction and provide a copy of this Injunction to all current and future employees
                                                                25
                                                                     and agents.
                                                                26
                                                                           2.       Defendant and all other individuals acting on Defendant’s behalf who are
                                                                27
                                                                     described in Federal Rule of Civil Procedure 65(d)(2), (collectively, the “Prohibited
                                                                28
                                                                     Parties”) are immediately and permanently ordered and enjoined as follows:
                                                                                                              1
                                                                                STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                                                                                   CASE NO. 3:20-CV-04054-LB
                                                                           Case 3:20-cv-04054-LB Document 22 Filed 05/10/21 Page 3 of 4



                                                                 1
                                                                                    a.    The Prohibited Parties are immediately and permanently enjoined
                                                                 2
                                                                     from accessing and using, whether directly or indirectly through a third party,
                                                                 3
                                                                     intermediary, or proxy, the Facebook and Instagram platforms for any reason without
                                                                 4
                                                                     Facebook’s express written permission.
                                                                 5
                                                                                    b.    The Prohibited Parties are immediately and permanently enjoined
                                                                 6
                                                                     from engaging in or assisting others in data collection (also known as “scraping” and
                                                                 7
                                                                     “data harvesting”) from Facebook, whether directly or indirectly through a third party,
                                                                 8
                                                                     intermediary, or proxy.
                                                                 9
                                                                                    c.    The Prohibited Parties are immediately and permanently enjoined
                                                                10
                                                                     from logging into, managing, manipulating, operating, or otherwise taking action on
                                                                11
                                                                     behalf of, any Facebook or Instagram account of any Facebook or Instagram user,
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                     whether directly or indirectly through a third party, intermediary, or proxy.
                                                                13
                                                                           3.       The Court will retain continuing jurisdiction to enforce the terms of this
                                                                14
                                                                     Stipulated Permanent Injunction and to address any other matters arising out of or
                                                                15
                                                                     regarding this Stipulated Permanent Injunction, including any allegations that the
                                                                16
                                                                     parties have failed to comply with their obligations as set forth in this Stipulated
                                                                17
                                                                     Permanent Injunction, and the parties agree to submit to the Court’s jurisdiction for
                                                                18
                                                                     those purposes.
                                                                19
                                                                           The rights and obligations under this Stipulated Permanent Injunction shall
                                                                20
                                                                     benefit, and be binding upon, each of the parties and their respective affiliates,
                                                                21
                                                                     predecessors, successors and assigns.
                                                                22
                                                                                                            DISMISSAL
                                                                23
                                                                           Plaintiff’s claims against Defendant are hereby dismissed with prejudice against
                                                                24
                                                                     the Defendant, except the Court retains jurisdiction to enforce this Stipulated Injunction
                                                                25
                                                                     and Dismissal. Each party bears its own fees and costs.
                                                                26
                                                                           IT IS SO STIPULATED.
                                                                27
                                                                     Dated: April , 2021                            HUNTON ANDREWS KURTH LLP
                                                                28                                                    By: /s/ Jeff R. R. Nelson
                                                                                                                  2
                                                                                STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                                                                                   CASE NO. 3:20-CV-04054-LB
                                                                             Case 3:20-cv-04054-LB Document 22 Filed 05/10/21 Page 4 of 4



                                                                 1                                                           Ann Marie Mortimer
                                                                 2                                                           Jason J. Kim
                                                                                                                             Jeff R. R. Nelson
                                                                 3
                                                                 4                                                           Attorneys for Plaintiff
                                                                                                                             FACEBOOK, INC.
                                                                 5
                                                                 6
                                                                     Dated: April 19, 2021
                                                                 7                                                     By:
                                                                 8                                                            MOHAMED ZAGHAR

                                                                 9
                                                                                         Signature Attestation Pursuant to Local Rule 5-1(i)(3)
                                                                10
                                                                             I, Jeff R. R. Nelson, attest that all other signatories listed, and on whose behalf
                                                                11
                                                                     this filing is submitted, concur in the filing’s content and have authorized the filing.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                     Dated: April , 2021
                                                                13                                                     By:     /s/ Jeff R. R. Nelson
                                                                                                                               Jeff R. R. Nelson
                                                                14
                                                                15
                                                                16
                                                                17           PURSUANT TO STIPULATION, IT IS SO ORDERED. The Court retains
                                                                18   jurisdiction.
                                                                19
                                                                             May 10, 2021
                                                                     Dated: _______________                       By: ___________________________
                                                                20
                                                                                                                     LAUREL BEELER
                                                                21
                                                                                                                        United States Magistrate Judge
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                     073923.0000052 EMF_US 81761725v1              3
                                                                                 STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                                                                                    CASE NO. 3:20-CV-04054-LB
